Title: Articles to be Purchased for George Washington, 3 January 1781
From: 
To: 


                        
                            3d January 1781
                        
                        Memm of Articles to be procured for Geo: Washington
                        2 Skeins of white Silk
                        2 Do of Buff Do
                        4 Sticks of best buff twist to suit the inclosed Cloth.
                        6 Tooth Brushes of the strongest & stiffest hair
                        2 Almanacks for the present Year
                        half a lb. of whited brown thread.
                    